Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Action/Status of Claims
The examiner acknowledges receipt of Amendments/Remarks filed on 10/29/20. Currently, claims 1, 4, 13-20, and 28-36 are pending in this application. Claims 17-20 were previously withdrawn as being directed to a non-elected invention. Claims 2-8, 11-12, 15-16, 19, 21-27 have been canceled. 
Accordingly, claims 1, 4, 13-16, and 28-36 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. This is a second non-final office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 13-16, and 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9649331 (‘331). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘331 and the instant application claim a formulation/adhesion barrier comprising the same blends of polymeric particles and wherein these particles have the same diameter and the same therapeutic agents included and wherein the adhesion barrier film loses strength at a time of 30-60 days after the absorption of the moisture. ‘331 merely claims additional blends of PLGA with PVP and wherein the amounts of the polymer blends are disclosed, and ‘331’s adhesion barrier . 

Claims 1, 4, 13-16, and 28-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10543168 (‘168). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘168 and the instant application claim formulations which comprise the same dry particulate polymer blends and wherein these compositions can form films and are sprayed and can deliver the same drugs and wherein the particles are the same sizes. Especially since ‘168 further teaches and claims the method of manufacturing the claimed formulation. ‘168 merely claims wherein the formulation is intended for use as a biodegradable film which is a broader application than the instantly claimed formulation. However, as the films are the same and contain the same polymer blends and have the same sized particles and result from the same formulations it would have been obvious to one of ordinary skill in the art at the time of the instant invention that the instantly claimed formulation is merely an obvious variant of the biodegradable film claimed U.S. Patent No. 10543168.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4, 13-16, and 28-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wallace et al. (EP 0927053, from IDS) and Nho and Park (J. of Applied Polymer Science, 2002, 85, 1787-1794, from IDS), Wu (J. Biomater. Sci. Polymer Edn., 2001, 12, 21-34, from IDS), and Hubbell et al. (US 5,626,863, from IDS), and as evidenced by Dornish et al. (US 2007/0248642, cited on IDS), and Liggins et al. (US20080124400), herein referred to as Wallace, Nho, Wu, Hubbell, Dornish, and Liggins.
Applicant claims:
	A formulation for generating an adhesion barrier film comprising:
, at least a portion of the plurality of particles being hygroscopic, the plurality of particles comprising:
a combination of poly(L-lactide-co-glycolide) (PLGA) and alginate, a combination of PLGA and polyvinylpyrrolidone (PVP), a combination of PLGA and poly(vinyl) alcohol (PVA), a combination of chitosan and PVP, or a combination of chitosan and PVA; wherein:
the formulation is in the form of a dry powder,
the mean particle size is between 700 nm and 200 microns; and
when the formulation is deposited on a surface of internal body tissue the 
plurality of particles absorb moisture from the tissue, swell and
overlap when the moisture is absorbed, and form[[s ]] a continuous, uniform adhesion
barrier film configured to be adhered to the surface, wherein the swelling and overlap
facilitates the formation of the film, and wherein the film is capable of reducing or
preventing adhesion of the surface to other body tissue.
Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding claim 1, Wallace teaches a formulation for generating an adhesion barrier comprising a plurality of particles comprising polymer combination wherein the polymer combination comprises at least one hydrolytically biodegradable polymer and at least one water soluble polymer and wherein the plurality of particles comprises particles that are a blend of the at least one biodegradable polymer and the at least one water soluble polymer, and wherein the film comprises the blend of polymers (see entire document; e.g. [0026]; [0036-0037]). Regarding claims 1, 4, Wallace also teaches wherein the particles swell and overlap when they absorb moisture (from the body/wound) which would read on absorbing 1 to 80%wt water and wherein this swelling/overlap facilitates the formation of the film that reduces/prevents the adhesion and wherein the mean size of the dry particles (fully dehydrated) in the dry powder formulation is from 100 nm to 1.5 microns, which reads on the claimed range of between 700 nm and 200 microns (see entire document; e.g. [0038-0039]). Regarding claims 1, 14, 28-29, 30-31, 32-33, and 34-35, Wallace also teaches wherein the at least one water soluble polymer any derivative or combination thereof (i.e. homogenous blend), which reads on the instantly claimed mixtures of PLGA, with PVA, alginate, and PVP and the claimed combinations of chitosan with PVP or PVA (which are one or more additional biodegradable or water soluble polymers), and mixtures of PLGA with PVA or PVP or chitosan because Wallace teaches that any mixture or blend of these polymers is useful for forming dry particulates for application as an adhesion barrier which is the exact same use as is instantly claimed. Thus, these polymers facilitate the formation of the film by providing adhesion between the particles and adhesion of the film to the surface wherein the particles swell upon contact with the tissue and it's moisture (see entire document; e.g. [0026]; [0036]). Regarding claims 1, 16, 14, and 32-33, Wallace further teaches wherein the formulation is a dry powder spray which loses strength at a time between 30-60 days and can contain PLGA polymers as well as polyvinyl resins (polyvinyl alcohol or polyvinyl pyrrolidone) to provide the necessary structural integrity to the film for the necessary/appropriate period of time ([0023]; [0038]; [0039]; [0047]; [0057]; [0058]). Specifically at paragraph 39, Wallace expressly teaches, “The compositions may be applied at varying degrees of hydration, usually but not necessarily being at least partially hydrated (emphasis added).” Wallace goes on to state, “If applied in a non-hydrated form, the compositions will swell to their full equilibrium swell value." Thus, Wallace does teach spraying the dry polymer blend as a powder/particulate to the wound to form a film/hydrogel layer which swells and overlaps (i.e. to give full coverage and intact hydrogel) for reducing/preventing adhesions and further Wallace [0037] states, “The relative amounts of cross-linked polymer and non-cross-linked polymer will be selected to provide a relatively continuous (free of voids) composition after optional mechanical disruption and delivery to a target site, typically having a weight ratio in the range from 20:1 to 1:1 (cross-linked polymer:non-cross-linked polymer), usually in the range from 10:1 to 2:1, preferably from 5:1 to 2:1.” Which reads on the intended use/wherein when the moisture is absorbed…forms a continuous, uniform adhesion barrier film. 
Ascertainment of the difference between prior art and the claims
 (MPEP 2141.02)
Regarding claim 13-14, 28-29, 32-33, and 34-36, Wallace does not specifically teach wherein the at least one biodegradable polymer is PLGA, specifically wherein the ratio of lactide to glycolide is from 10/90 to 85/15 or wherein the polymer combinations include PLGA and PVA; chitosan and PVA, and/or chitosan or PVP with alginate and PLGA. These deficiencies in Wallace are addressed by Nho and Wu, and as further evidenced by Dornish.
Nho teaches crosslinked/polymerized adhesion barrier/wound dressings comprising blends/homogenous blends of PVA/PVP and chitosan (Abstract; Conclusions 1793-1794).
Wu teaches that PLGA is widely useful biodegradable polymer in medical applications because the mixture of polymers allows for control of the biodegradation rates because high amounts of the lactic acid portion slows the degradation of the polymer, thus 50/50 PLGA will degrade more quickly than 70/30 PLGA (Abstract; Introduction, para. 1; pg. 25, Results and Discussion, para. 1). Thus, one of ordinary skill in the art could select the appropriate ratio of this biodegradable polymer to use in the adhesion barrier depending on how long the barrier 
Regarding claims 15 and 36, Wallace also does not specifically teach wherein the polymeric particle adhesion barriers specifically disclose the instantly claimed classes of drugs. However, this deficiency is addressed by Hubbell and Liggins.
Regarding claim 15, Hubbell teaches polymeric formulations for generating adhesion barriers comprising polyvinyl alcohol polymers and PLGA and wherein the compositions further comprise active pharmaceutical agents including anesthetics, antineoplastic agents (chemotherapeutics), antibiotics (anti-infectives), etc. (Col. 8, In. 8-35; Col. 9, In. 49-64).
Regarding claims 15 and 36, Liggins teaches microparticles which can be used to form adhesion barriers which can comprise the same active agents as Hubbell and additionally hemostatic agents (See [0032]; [0249-0250]; [0248]).
Regarding claims 14, 29, 31, and 33, Wallace does not specifically teach wherein the formulation comprises 10-90 wt% PLGA and 10-90% of PVA or PVP or alginate. However, Wallace does teach that the one water soluble polymer is selected from PLGA, sucrose, starch, alginate, polyvinyl polymers (which reads on both PVA and PVP), and any derivative or combination thereof which reads on the above named combinations especially since the amounts encompass a 1:1 ratio of PLGA to PVA or PVP or alginate and a 1:1 ratio is one of the simplest to formulate and as such it would have been an obvious ratio of PLGA with PVA or PVP or alginate to try since all of the claimed polymers were known in the art to be used in various combinations to formulate adhesion barrier films as is taught by Wallace and Nho.
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
 and strength in order to adequately reduce/prevent adhesions for the appropriate/desired amount of time.
It also would have been obvious to an ordinary skilled artisan at the time of the instant invention to use particles of 700 nm to 200 micron in the formulation for the adhesion barrier because Wallace teaches dry particles having diameters/sizes of overlapping sizes of 100 nm to 1.5 microns. Furthermore, as evidenced by Dornish, particles of this size are known to be useful in the preparation of adhesion barriers because the particle size affects the gelling kinetics and final properties of the gel (Dornish: [0052]). The smaller the particle size the more rapid the completion of gel formation, larger particles sizes produce stronger gels and particle sizes can be controlled and are usually from less than 25 microns to greater than 125 microns ([0052]). Thus, it would have been obvious to make the particles of the instant invention between 700 nm 
It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to include the claimed drugs, specifically hemostatic agents in the formulation because it was known to include the claimed drug classes and hemostatic agents in formulations which are intended to be used as adhesion barrier formulations because these drugs are drugs that are often delivered to open areas during surgery or when wounded to prevent/control bleeding during/after surgery, etc.
Finally, it would have been obvious to an ordinary skilled artisan at the time of the instant invention to include a pharmaceutical active agent in the composition of Wallace, Nho, and Wu in order to develop the composition of the instant claims because it was well known in the art to deliver the same types of active agents via adhesion barriers/wound dressings which comprised the same polymers as is taught by Hubbell. One would have been motivated to do this in order to provide pain relief, antibiotics to a potential site of infection or pain post-surgery and in order to promote more effective healing of the patient from the surgery/cancer, etc.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments/Remarks
	Applicant’s amendments to the claims and discussion with another primary examiner have prompted the examiner to realize that the previous grounds of rejection over Wallace, Nho, Wu, Hubbell, and Dornish was prematurely dropped and as such the examiner is re-issuing this grounds of rejection based on applicant’s amendments in this second non-final office action.
	Applicant’s amendments to the claims and arguments with respect to the 112, 4th paragraph rejections have overcome and/or were persuasive with respect to the these arguments at this time.
Applicants request for the double patenting rejection of record to be held in abeyance is acknowledged. However, this request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.  

	As the rejections from 10/29/20 do not pertain to these grounds of rejection the examiner is addressing the grounds of rejection presented on 12/19/19 which relates to the above grounds of rejection. The examiner understands that after the interview she believed that the Wallace reference does not teach continuous and uniform films that are claimed in applicant’s claim. However, upon discussion with another examiner, the examiner notes that is the intended use of the formulation and upon further consideration of the text in Wallace at [0037] states that, “The relative amounts of cross-linked polymer and non-cross-linked polymer will be selected to provide a relatively continuous (free of voids) composition after optional mechanical disruption and delivery to a target site, typically having a weight ratio in the range from 20:1 to 1:1 (cross-linked polymer: non-cross-linked polymer), usually in the range from 10:1 to 2:1, preferably from 5:1 to 2:1.” Thus, the formulation comprises both cross-linked polymer particles and non-
	Applicants first argue that Wallace teaches combinations of biodegradable polymer and at least one water soluble polymer and that their claims are not drawn to any biodegradable polymer and at least one water soluble polymer. The examiner respectfully points out that Wallace does teach that combinations of the claimed polymers are useful for forming dry particle combination formulations which are sprayed as dry particle adhesion barriers which swell and absorb water and obviously overlap to form the film. Applicant’s then argue that 
	Applicants then argue that Wallace does not teach their specific blends as discussed above Wallace teaches that any subcombination of their polymers can be used to form continuous and uniform hydrogel adhesion barrier films based upon the Merriam Webster definition of uniform and Wallace’s teachings at paragraph [0037]. However, the further motivation to select the claimed blends comes from the secondary references as is discussed above especially since Wallace teaches that any of the specifically claimed, PLGA, PVP, PVA, alginate can be blended to form their continuous and therefore uniform adhesion barrier films which absorb water, and as such the examiner respectfully disagrees with applicant’s arguments and maintains that the combination of the prior art does still render the formulation of the instant claims prima facie obvious at this time.
Conclusion
	Claims 1, 4, 13-16, 28-36 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616